EXHIBIT 10.40


SEVENTH AMENDMENT TO GUARANTY AGREEMENT

        This Seventh Amendment to Guaranty Agreement (the “Amendment”) is made
as of this 27th day of January, 2003 by and among ASCENT ASSURANCE, INC. (the
“Guarantor”), and LASALLE BANK NATIONAL ASSOCIATION (the “Bank”).


W I T N E S S E T H

        WHEREAS, the Guarantor delivered a Guaranty Agreement in favor of the
Bank, dated as of June 6, 1997, as amended by that certain First Amendment to
Guaranty Agreement, dated as of March 24, 1999, as further amended by that
certain Second Amendment to Guaranty Agreement, dated as of July 21, 1999, as
further amended by that certain Third Amendment to Guaranty Agreement, dated as
of April 17, 2000, as further amended by that certain Fourth Amendment to
Guaranty Agreement dated as of August 10, 2000, as further amended by that
certain Fifth Amendment to Guaranty Agreement made as of November 30, 2000, to
be effective as of September 30, 2000, and as further amended by that certain
Sixth Amendment to Guaranty Agreement dated as of April 17, 2001 (collectively,
the “Guaranty Agreement”);

        WHEREAS, the Guarantor delivered the Guaranty pursuant to that certain
Credit Agreement, dated as of June 6, 1997 between Ascent Funding, Inc.
(formerly Westbridge Funding Corporation) and the Bank (the “Credit Agreement”);
and

        WHEREAS, the parties hereto desire to further amend the Guaranty,
subject to the terms and conditions contained herein.

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto agree as follows:

        SECTION 1.    DEFINITIONS. Unless otherwise defined herein, all
capitalized terms shall have the meaning given to them in the Guaranty.

        SECTION 2.    AMENDMENTS TO GUARANTY AGREEMENT.

    2.1 Effective as of December 31, 2002, Schedule 6.8 of the Guaranty
Agreement is hereby deleted in its entirety and replaced by inserting the
following in its stead:


                   “       Minimum Statutory Surplus Requirements
                                                     (in Million $)


                     ---------------------------    -------------------------------------
                       Insurance Subsidiary         Minimum Statutory Surplus
                                                                  Requirement
                     ---------------------------    -------------------------------------
                                NFL                                    $5.7
                     ---------------------------    -------------------------------------
                               NFIC                                    $1.4
                     ---------------------------    -------------------------------------
                               AICT                                    $1.4
                     ---------------------------    -------------------------------------
                               FLICA                                   $7.0
                     ---------------------------    -------------------------------------
                                                                                                                   "


        SECTION 3.    CONDITIONS PRECEDENT. The effectiveness of this Amendment
is expressly conditioned upon satisfaction of the following conditions
precedent:

    3.1 The Bank shall have received copies of this Amendment duly executed by
the Guarantor.


    3.2 The Bank shall have received copies of the Eighth Amendment to Credit
Agreement, duly executed by Ascent Funding, Inc.


    3.3 The Bank shall have received such other documents, certificates and
assurances as it shall reasonably request, all of which shall have been
delivered on or prior to the date hereof.


        SECTION 4.    REAFFIRMATION OF THE GUARANTOR. The Guarantor hereby
ratifies and reaffirms that certain Guaranty Agreement and each of the terms and
provisions contained therein, including, without limitation, Section 7.2
thereof, and agrees that the Guaranty Agreement continues in full force and
effect following the execution and delivery of this Amendment. The Guarantor
represents and warrants to the Bank that the Guaranty Agreement was, on the date
of the execution and delivery thereof, and continues to be, the valid and
binding obligation of the Guarantor enforceable in accordance with its terms and
that the Guarantor has no claims or defenses to the enforcement of the rights
and remedies of the Bank under the Guaranty Agreement.

        SECTION 5.    COUNTERPARTS. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment on
the day and year specified above.

  ASCENT ASSURANCE, INC.   By: /Patrick J. Mitchell/   Name: Patrick J. Mitchell
  Title: CEO       LASALLE BANK NATIONAL ASSOCIATION   By: /Bradley Kronland/  
Name: Bradley Kronland   Title: Assistant Vice President






ACKNOWLEDGMENT AND AGREEMENT OF BORROWER

        The undersigned, ASCENT FUNDING, INC. hereby represents and warrants to
the Bank that (i) the warranties set forth in Article 5 of the Credit Agreement
are true and correct on and as of the date hereof, except to the extent (a) that
any such warranties relate to a specific date, or (b) changes thereto are a
result of transactions for which the Bank has granted its consent; (ii) the
Borrower is on the date hereof in compliance with all the terms and provisions
set forth in the Credit Agreement; and (iii) upon execution hereof no Event of
Default has occurred and is continuing or has not previously or simultaneously
with the execution hereof been waived.

        IN WITNESS WHEREOF, this Acknowledgment and Agreement of Borrower has
been duly authorized as of this 27th day of January, 2003.

  ASCENT ASSURANCE, INC.   By: /Patrick J. Mitchell/   Name: Patrick J. Mitchell
  Title: President  